DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Status
2.	Claims 1-3 and 5-20 are currently pending
	Claim 4 is canceled
	Claim 5 depends from claim 1 	
Response to Arguments
3.	Applicant’s arguments with respect to claims 1-3 and 5-20, have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application does not currently name joint inventors. 
4.	Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103 as being obvious over Enrique Saldivar et al., (hereinafter Saldivar) (US 2011/0306859), Jadran Bandic et al., (hereinafter Bandic) (US 2010/0185064) and Gidon Elazar et al., (hereinafter Elazar) (US 2017/0340198) in view of Ming Lei (hereinafter Lei) (US 2008/0105748).
Re Claim 1. (Currently Amended) Saldivar discloses, a first electronic device comprising: 
a display (a display in the first device being a cell-phone Par.[0014], [0016], [0022], or a display 42 Fig.7, 8, on the cradle, Par.[0044]) ; 
a communication module comprising communication circuitry (a first communication module of the cell-phone, Par.[0014]-[0017], [0037] Fig.8); 
a camera module including at least one camera (the cell-phone camera Par.[0068]); and 
a processor, wherein the processor is configured to (a processor Par.[0017]): 
identify a request for measuring a skin condition of a user in a state in which the first electronic device is cradled on a second electronic device (once on the cradle the cell-phone automatically starts i.e., identifies a request, a processing software, to  acquire information, Par.[0036]);  
acquire information regarding the at least one light-emitting element from the second electronic device, acquire, based on information of the camera module and the information regarding at least one light-emitting element included in the second electronic device, control information for controlling output of the at least one light-emitting element (acquiring at first device 40 camera Par.[0068] of the cellphone, the light dose of phototherapy i.e., the intensity, of the emitting LED lights housed on the second device e.g., the cradle 10, and controls such light by precisely quantifying the photo emitted dose at a control system/processor 38 of the cradle Par.[0038], [0069]); 
control output of the at least one light-emitting element of the second electronic device based on the control information (controlling the LEDs housed on the front of cradle, i.e., of the second device 10, Par.[0069]); 
(the first electronic device of a cell-phone being cradled on the second electronic device, the first device being capable to display and acquire medical images, based on the controlled LEDs of the second device, the cradle 10, Par.[0022]),  
acquire at least one image comprising at least a part of a body of the user through the camera module while light is output through the at least one light- emitting element controlled based on the control information (the first electronic device of a cell-phone 40 is used for imaging while being cradled on the second electronic device, where the first device being capable to display and acquire medical images, based on the controlled LEDs of the second device i.e., the cradle 10, Par.[0069], Par.[0022]); and -2-Youngjae OHAtty Docket No.: JAR-6243-0234 Appl. No. 17/120,594 Response to OA dated 03/09/2022 
provide information regarding the skin condition of the user using the at least one image, wherein the control information includes at least one parameter value regarding at least one of (the controller relies on parameter information obtained from the light emitting diodes, LEDs in the second device precisely quantified to avoid body/skin harm, Par.[0069]): 
output intensity of the light, an output timepoint, or an output time, wherein the processor is configured to, when controlling the output of the at least one light-emitting element (the controlled LEDs of the second device cradle 10, provide time related measurements, Par.[0066]): 
identify the at least one parameter value of the at least one light-emitting element based on the control information, set a control command for controlling the output of the light of the at least one light-emitting element based the at least one parameter value, and control the communication module to transmit the control information including the control command to the second electronic device (identifying a temperature parameter of the LEDs of the second electronic device, and controlling the light emitted based on such parameter, Par.[0068],[0069]).  
In order to emphasize the specific claimed applicability of the device, it is determined that, Bandic teaches about testing the skin condition by using a first camera device cradled on a second device having light control, imaging and communication capabilities,
a display (a display to device 108in Fig.1 Par.[0019]-[0020], [0057]); 
a communication module comprising communication circuitry (a communication module, Par.[0019], [0056], [0254]); 
a camera module including at least one camera (camera modules Fig.55, 63, 92, Par.[0010],[0020], [0044], [0057]); and 
a processor, wherein the processor is configured to (processors Par.[0097], [0099]): 
	identify a request for measuring a skin condition of a user (identify a user request at unit 108 for measuring the skin, Fig.49 control 4714, Par.[0300]) in a state in which the first electronic device is cradled on a second electronic device (transmitting or receiving data when the device 108 is placed in the cradle of a second device Par.[0235]);
	Similarly, the art to Elazar teaches in detail the imaging process comprising a first device comprising a camera and illumination LEDs, portably attached to a power charging cradle having the capability to control the light intensity 107 for imaging purpose to,    
identify a request for measuring a skin condition of a user (requesting a measuring by image capture through a foot pedal 852, Fig.11 Par.[0108], control positioned at a computing device 806 Fig.8, Par.[0103] and triggering the request to image a subject surface for measurement or, e.g., on skin as a choice, or otherwise the user requesting an image be captured by the smart mirror 100, Par.0203]) in a state in 10which the first electronic device is cradled on a second electronic device (while the capturing device is wirelessly connected to the cradle, and is cradled on the element 110 in Fig.1, during operation and receiving the request Par.[0108] from pedal 852, Fig.8B, Par.[0063]); 
The ordinary skilled in the art would have found obvious before the effective filing date of invention to combine Saldivar where the light sources could be installed on the front or the back of the cradle such that either direction is illuminated for imaging and associate with the imaging system being cradled on a device having smart computing and communication capabilities taught by Bandic, Par.[0235], in order to improve the image processing and user access to the data through the communication established with a server, and where the light emitting sources are controlled and placed on either a first or second imaging device as found in the smart mirror- cradle structure explicitly disclosed in Elazar, Par.[0106] from which accessing at a secondary device the video and medical records in a hands free manner per Elzar Par.[0107]-[0110]. 
Furthermore, the principle of light controlling a second source device from a first device is emphasized in Lei, at (the light controller 1120, Fig.1, Par.[0017] or Fig.2).
Thus the combination of Saldivar, Bandic and Elazar with Lei would have been predictable in view of the ordinary skilled in the art where the rationale to combine relies on the necessity to control the illumination of the sample for improved imaging disregarding the image capturing direction, thus proving the combination predictable.

Re Claim 2. (Original) Saldivar, Bandic and Elazar along with Lei disclose, the first electronic device of claim 1, wherein the processor is configured to: 
Bandic teaches about,  25control the communication module to transmit the at least one image to a server (a communication module to transmit reports and images to a remote computer Par.[0019], as a photographic image of the skin Par.[0056], Fig.6 and transmitting data to a server, Par.[0804]-[0808]..); and 
acquire information regarding the skin condition from the server through the communication module (receiving from an interface including social networking domain, recommendations from the skin care assessment data, Par.[0059],[0235], [0301], [0344]).  

Re Claim 3. (Original) Saldivar, Bandic and Elazar along with Lei disclose, the first electronic device of claim 2, 
Bandic teaches about, wherein the processor is 48configured to control the communication module to transmit information regarding the first electronic device to the server together with the at least one image (communicating over to a server information and images of the skin Fig.6, Par.[0029],[0059]).  

4. (Canceled)  

Re Claim 5. (Currently amended) Saldivar, Bandic and Elazar along with Lei disclose, the first electronic device of claim [[4]] 1, 
Bandic teaches about, wherein the information 10regarding the at least one light-emitting element comprises information regarding at least one of a type, position, output intensity, size, and number of the at least one light-emitting element (the information related to lights is represented by angular position intensity, distance, wavelength etc., Fig.75, 83, Par.[0035]).   

Re Claim 6. (Original) Saldivar, Bandic and Elazar along with Lei disclose, the first electronic device of claim 1, 
Bandic teaches about, wherein the information 15regarding the camera module comprises information regarding at least one of pixels, size, number, position, aperture value, shutter speed, and sensitivity of image sensors included in the camera module (pixel position, coordinates, color, intensity  Par.[0039], [0040], [0044], [0319] or selecting their number e.g., only R and B of the RGB spectrum, Par.[0375]).

Re Claim 7. (Original) Saldivar, Bandic and Elazar along with Lei disclose, the first electronic device of claim 1, 
Bandic teaches about, wherein the processor is 20configured to execute an application for measuring the skin condition in response to receiving a request for measuring the skin condition of the user (identify a user request at unit 108 for measuring the skin, Fig.49 control 4714, Par.[0300]).  

Re Claim 8. (Original) Saldivar, Bandic and Elazar along with Lei disclose, the first electronic device of claim 1, 
Bandic teaches about, wherein the processor is configured to control the display to display a guide screen for capturing an image 25of the user's face before acquiring the at least one image (displaying a graphic user interface, Fig.5 – 23, Par.[0274],[0280][0291],[0298],[0309],[0344]).

Re Claim 9. (Original) Saldivar, Bandic and Elazar along with Lei disclose, the first electronic device of claim 1, 
Bandic teaches about, wherein the processor is configured to: identify filter control information for controlling at least one polarizing 30filter included in the second electronic device; and 49control the at least one polarizing filter based on the filter control information (controlling the polarizing filters according to the selected white, RGB, UV, IR spectrum, Par.[0023],[0035]).

Re Claim 10. (Original) Saldivar, Bandic and Elazar along with Lei disclose, the first electronic device of claim 9, 
Bandic teaches about, wherein the processor is 5configured to change a polarizing direction of the at least one polarizing filter based on each of the at least one image being acquired (the processor controls the light emitting angle Fig.35 Par.[0317] and filtered polarization direction, Fig.36 Par.[0067],with filters having underlying structure and a specific pattern of polarization Par.[0306], [0316], [0318]).  

Re Claim 11. (Original) Saldivar, Bandic and Elazar along with Lei disclose, the first electronic device of claim 1, 
Elazar teaches this configuration, wherein the second electronic device is implemented as a smart mirror (a configuration where the smart mirror is part of a cradle device connected to the imaging system 204 Par.[0083]).  

Re Claim 12. This claim represents the method steps of operating a first electronic device implementing each and every functional limitation in the same order hence it is rejected on the same evidentiary probe mapped under Saldivar, Bandic and Elazar along with Lei at claim 1, applied mutatis mutandis.


Re Claim 13. (Original) Saldivar, Bandic and Elazar along with Lei disclose, the method of claim 12, wherein the providing information regarding the skin condition comprises: 
Bandic teaches about, wherein the providing information regarding the skin condition comprises: 
transmitting the at least one image to a server; and 
30acquiring information regarding the skin condition from the server (transmitting and receiving i.e., acquiring collected information to a server, computer, etc., for storage or processing, Par.[0235], [0307],[0344]).  

Re Claim 14. (Original) Saldivar, Bandic and Elazar along with Lei disclose, the method of claim 13, 
Bandic teaches about, wherein the transmitting the at least one image to the server comprises transmitting information regarding the first electronic device to the server together with the at least one image (a transmitting through a communication module reports and images to a remote computer or server, Par.[0019], photographic images of the skin Par.[0056], Fig.6 and data to a server, Par.[0804]-[0808]..).  

Re Claim 15. (Original) Saldivar, Bandic and Elazar along with Lei disclose, the method of claim 12, further comprising: 
Bandic teaches about, identifying filter control information for controlling at least one polarizing filter included in the second electronic device; and controlling the at least one polarizing filter based on the filter control 10information (identifying specific filters and controlling the filter spectrum and polarization Par.[0023],[0035],[0067],[0234]  [0582]).  

Re Claim 16. (Original) Saldivar, Bandic and Elazar along with Lei disclose, the method of claim 15, 
Bandic teaches about, wherein the controlling the at least one polarizing filter comprises changing a polarizing direction of the at least one polarizing filter based on each of the at least one image being acquired (controlling a plurality of light parameters, e.g., wavelength, RGB, White light, ultraviolet, infrared, Par.[0233]).  

Re Claim 17. (Currently Amended) Saldivar discloses, a second electronic device (cradle 10, Fig.1A) comprising: -7-Youngjae OHAtty Docket No.: JAR-6243-0234 Appl. No. 17/120,594 
Response to OA dated 03/09/2022at least one light-emitting element (LED lights housed on the second device e.g., the cradle 10); and 
a processor, wherein the processor is configured (Par.[0017],[0038], [0040]) to: 
control the at least one light-emitting element to enter a standby state for based on an first electronic device being cradled on the second electronic device (and controlling such light by precisely quantifying the photo emitted dose at a control system/processor 38 of the cradle Par.[0038], [0069]); 
transmit information regarding the at least one light-emitting element to the first electronic device (Par.[0017]); 
receive control information including a control command from the first electronic device (Par.[0069]); 
control the at least one light-emitting element to output light based on the control information acquired from the first electronic device, the control information being determined based on information of a camera module of the external electronic device and the information regarding the at least one light-emitting element (Par.[0069]); and 
stop output of light from the at least one light-emitting element based on image capturing by the external first electronic device being completed, (controlling the LEDs output to safe intensity range of temperature Par.[0068] and staring/stopping the light at the power source Par.[0017])
wherein the control information includes at least one parameter value regarding at least one of: output intensity of the light, an output timepoint (Par.[0069]), or an output time, and 
wherein the control command is set, by the first electronic device, to control the output of the light of the at least one light-emitting element based the at least one parameter value (Par.[0066] e.g., temperature Par.[0068]). 
However, while the start/stop functions of the LED light control may be only inferred from Saldivar, the art to Bandic teaches about, stop output of light from the at least one light-emitting element based on image capturing by the external first electronic device being completed (starting, stopping or clearing the exposure to light, per Fig. 32),   
One of ordinary skill in the art would have found obvious before the effective filing date of the invention, to consider the common features of any electronic/electrical device having the provisions to be controlled for intensity of illumination, as found in Saldivar to be equipped with start/stop functions which as disclosed in Bandic, would deem the combination predictable. 
This claim represents the second electronic device identified at claim 1, hence it is rejected under Saldivar, Bandic and Elazar along with Lei, on the same evidentiary premises mutatis mutandis. 

Re Claim 18. (Currently Amended) Saldivar, Bandic and Elazar along with Lei disclose, the second electronic device of claim 17, 
Bandic teaches, wherein the second electronic device further comprises at least one polarizing filter, and wherein the processor is configured to change a direction of the at least one polarizing filter based on filter control information acquired from the external electronic device (using a polarization filter which as a matter of user’s choice could be placed on the first as well on the second device, Par.[0023],[0448]).  

Re Claim 19. (Currently Amended) Saldivar, Bandic and Elazar along with Lei disclose, the second electronic device of claim 17, 
Saldivar teaches about, wherein second the electronic device further comprises a camera module including at least one camera, and wherein the processor is configured to: acquire at least one image comprising the user's face while controlling output of light from the at least one light-emitting element based on a request for measuring the user's skin condition being identified; and transmit the at least one image to the first electronic device (the second device 10, may comprise a camera Par.[0068] or infrared sensor, Par.[0067] and upon controlling intensity of the LEDs light, Par.[0069] capturing the image and transmit it to the first cell-phone device for display, Par.[0022]).  

Re Claim 20. (Currently Amended) Saldivar, Bandic and Elazar along with Lei disclose, the second electronic device of claim 17, 
Bandic teaches about, wherein the second electronic device comprises a smart mirror (by a user’s choice, a smart mirror may be placed on the first and/or the second device without change in functionality, Par.[0018],[0020], [0057]. See MPEP2144.04(V), (VI).

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487



/DRAMOS KALAPODAS/